United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3348
                        ___________________________

                                Gwen G. Caranchini

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Bank of America National Association; BAC Home Loans Servicing LP; Wilshire
   Credit Corporation; Mortgage Electronic Registration Systems, Inc.; MLMI
2006-HE5; John and/or Mary Does, 1-1000; Merrill Lynch, Subdivision of Bank
 of America; Countrywide, Subdivision of Bank of America; CITI, as trustee for
   MLMI2006-HE5; MERSCORP, Inc. and Mortgage Electronic Registrations
              Systems, Inc., *Collectively MERS); Merrill Lynch

                     lllllllllllllllllllll Defendants - Appellees

                             ------------------------------

                                Gwen G. Caranchini

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

     Kozeny & McCubbin, LC; MERSCORP, Inc. and Mortgage Electronic
 Registrations Systems, Inc., (collectively MERS); Citi Bank, N.A., as trustee for
     the Certificateholders of th MLMI Trust, Mortgage Loan Asset-Backed
 Certificates, Series 2006-HE5; Bank of America, N.A., Bank of America Home
    Loans Servicing LP; Aegis Lending Corp.; Countrywide Lending; MLMI
2006-HE5; Wilshire Credit Services; Todd Hamby; John and/or Mary Does, 1-1000

                     lllllllllllllllllllll Defendants - Appellees
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 1, 2014
                              Filed: August 18, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Gwen Caranchini filed in state court two quiet-title actions, and the cases were
removed and consolidated before the district court1 ultimately granted defendants’
motions for summary judgment. Caranchini appeals, challenging the orders denying
her motions to remand. Following de novo review, see Block v. Toyota Motor Corp.,
665 F.3d 944, 947 (8th Cir. 2011), we conclude that defendants’ notice of removal
in each case was timely, and was properly based on diversity jurisdiction, without
considering any fraudulently joined defendant. See 28 U.S.C. § 1441 (removal of
civil actions), and § 1332(a)(1) (diversity jurisdiction); Knudson v. Systems Painters,
Inc., 634 F.3d 968, 974 (8th Cir. 2011) (defendant not required to “glean” amount in
controversy from complaint; complaint that did not explicitly state amount in
controversy did not trigger running of 28 U.S.C. § 1446(b)’s 30-day deadline); Addo
v. Globe Life and Accident Ins. Co., 230 F.3d 759, 761-62 (5th Cir. 2000)
(post-complaint letter concerning settlement terms constituted “other paper” under
§ 1446(b) for purposes of notifying defendant that amount in controversy exceeded

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-
jurisdictional amount and triggering running of 30-day notice-of-removal deadline);
Filla v. Norfolk S. Ry. Co., 336 F.3d 806, 809-10 (8th Cir. 2003) (defining fraudulent
joinder); Libby v. Uptegrove, 988 S.W.2d 131, 132-33 (Mo. Ct. App. 1999) (trustee
is not necessary party to action affecting deed of trust).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-